Order entered August 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00709-CV
                                       No. 05-19-00711-CV

                     IN THE INTEREST OF I.S. ET AL., CHILDREN
                   IN THE INTEREST OF J.L., JR., ET AL., CHILDREN

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-10695

                                             ORDER
         The reporter’s records in these accelerated parental termination cases are overdue. By

order dated August 8, 2019, we notified Janet Saavedra, Official Court Reporter for the 254th

Judicial District Court, that the reporter’s record was overdue and ordered her to file the

reporter’s record within ten days. To date, Ms. Saavedra has failed to comply with the Court’s

order.

         Accordingly, we again ORDER Janet Saavedra to file the reporter’s record within TEN

DAYS of the date of this order. Because this is an accelerated appeal in a parental termination

case, the trial court must arrange for a substitute reporter if necessary to ensure the timely filing

of the record. TEX. R. APP. P. 28.4(b)(1).
        We expressly CAUTION Ms. Saavedra that failure to comply with this order WILL result

in the Court taking such action as is necessary to have Ms. Saavedra comply with the Court’s orders,

including an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order to:


        Honorable Ashley Wysocki
        Presiding Judge
        254th Judicial District Court

        Janet Saavedra
        Official Court Reporter
        254th Judicial District Court

        All parties




                                                         /s/     ROBERT D. BURNS, III
                                                                 CHIEF JUSTICE